Exhibit 10.2

 

AMENDMENT NO. 3 TO INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 3 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
September 25, 2020 (the “Effective Date”), is entered into by and between Cohen
& Company, LLC, a Delaware limited liability company (the “Company”), and Cohen
Bros. Financial LLC, a Delaware limited liability company (“Investor”).
Capitalized terms used herein but otherwise not defined shall have the meanings
ascribed to such terms in the Investment Agreement (as defined below).

 

RECITALS:

 

WHEREAS, on September 29, 2017, the Company and Investor entered into the
Investment Agreement (the “Investment Agreement”), pursuant to which, among
other things, Investor agreed to invest $8,000,000 into the Company in exchange
for the Investment Return Monthly Payments to be made by the Company to Investor
pursuant to the terms and conditions of the Investment Agreement;

 

WHEREAS, on September 25, 2019, the Company and Investor entered into Amendment
No. 1 to the Investment Agreement (“Amendment No. 1”), to, among other things,
(i) decrease the Investment Amount from $8,000,000 to $6,500,000; and (ii) amend
the definition of “Investment Return” in each case, subject to the terms and
conditions of Amendment No. 1;

 

WHEREAS, on December 4, 2019, the Company and Investor entered into Amendment
No. 2 to the Investment Agreement (“Amendment No. 2”), to, among other things,
further amend the definition of “Investment Return,” subject to the terms and
conditions of Amendment No. 2; and

 

WHEREAS, the Company and Investor desire to further amend the Investment
Agreement to (i) provide that no Investor Redemption or Company Redemption may
occur prior to January 1, 2021; and (ii) that no Investor Redemption or Company
Redemption may be consummated unless the Company’s consummation thereof does not
violate the terms and conditions of any loan agreement to which the Company is
then a party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.         Amendments Section 6 of the Investment Agreement. Effective as of the
Effective Date, Section 6 of the Investment Agreement is hereby deleted in its
entirety and replaced with the following language:

 

“6.      Redemption Rights.

 

(a)       Investor Redemption.  At any time following January 1, 2021, Investor
may cause the Company to pay to Investor (an “Investor Redemption”) an amount
equal to the Investment Balance, plus an amount equal to any accrued but unpaid
Investment Return from the start of the then current calendar month through the
day prior to the closing of the Company Redemption.  Notice of the Investor
Redemption shall be provided by Investor to the Company at least sixty (60) days
prior to the closing of the Investor Redemption.  The Company shall have the
right to accelerate the closing date of the Investor Redemption to any business
day of its choice that is on or after the January 1, 2021.  Subject to
Section 5(d), following the closing of the Investor Redemption, Investor shall
have no further rights, title or interest in the Company and/or its subsidiaries
or affiliates arising out of or as a result of this Agreement. 

 





 

 

(b)       Company Redemption.  At any time following January 1, 2021, the
Company may pay to Investor (a “Company Redemption”) an amount equal to the
Investment Balance, plus an amount equal to any accrued but unpaid Investment
Return from the start of the then current calendar month through the day prior
to the closing of the Company Redemption.  Notice of the Company Redemption
shall be provided by the Company to Investor at least sixty (60) days prior to
the closing of the Company Redemption.  Subject to Section 5(d), following the
closing of the Company Redemption, Investor shall have no further rights, title
or interest in the Company and/or its subsidiaries or affiliates arising out of
or as a result of this Agreement.

 

(c)        Limitations on Investor Redemptions and Company Redemptions.
Notwithstanding anything to the contrary herein, no Investor Redemption or
Company Redemption may be consummated unless the Company’s consummation thereof
does not violate the terms and conditions of any loan agreement to which the
Company is then a party.”

 

2.          No Other Changes. Except as expressly amended by this Amendment, all
of the terms and conditions of the Investment Agreement shall continue in full
force and effect and shall be unaffected by this Amendment.

 

3.          Amendment. This Amendment may not be amended or modified except by a
written agreement executed by the Company and Investor.

 

4.          Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



2

 

 

5.          Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

6.         Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Company and the Noteholder and their respective heirs, successors
and permitted assigns.

 

7.         Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 to
Investment Agreement as of the date first written above.

 

  COMPANY:       COHEN & COMPANY, LLC           By:              /s/ Joseph W.
Pooler, Jr.     Name:  Joseph W. Pooler, Jr.     Title:    Executive Vice
President, Chief Financial Officer and Treasurer

 

  INVESTOR:       COHEN BROS. FINANCIAL LLC           By:              /s/
Daniel G. Cohen     Name:  Daniel G. Cohen     Title:    Managing Member

 





 